Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 August 18, 2015 VIA EDGAR Larry Spirgel Assistant Director U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: First American Group Inc. (the “Company”) Form 8-K Filed June 30, 2015 File No. 000-54768 Dear Mr. Spirgel: On behalf our client, the Company, I confirm that yesterday, August 17, 2015, I spoke with the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) regarding the timing of when the Company expects to file a response to the Staff letter to the Company dated July 2, 2015. I confirm that the Company’s independent registered public accounting firm has informed the Company that it expects to have information to the Company in order for the Company to respond to the Staff’s letter by about Friday, August 28, 2015. Therefore, the Company expects to respond to the Staff’s letter by about August 31, 2015. Please contact the undersigned if you have further comments or questions. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo
